   Case 6:20-cv-02299-ACC-GJK Document 1-5 Filed 12/17/20 Page 1 of 16 PageID 28

Filing # I15911448 E-Filed 1013012020 02:I5:53 PM


                                                          IN THE CIRCUIT COI,'RT OF THE
                                                          9r¡ JUDICIAL cIRcuII IN AND FoR
                                                          OSCEOLA COUNTY, FLORIDA

                                                          CMLDTYISIoN-                                           OÐ
                                                          ðAsnño:;ù>o  cft az{O
                                                                    r¡ rL  ?7t
     WILLIAM CARMONA, as Personal
     Representative ofthe Estate of
     DOMINGA CARMONA, Deceased,

             Plaintiff,

     vs.

     THE EVAI{GELICAL LUTITERAN                                           Date: ll¿q-' a Time:                 7,:   3ó e-
     GOOD SA¡T4ARTTAI{ SOCIETY dIbla
     TOOD SÁT4AzuTA}{ SOCIETY KISSIMMEE VILLACE
          Defendant
                                                                           Eric     Deal              S.P.S.336
                                          cwrLåcTroN suM},roNs
     TIIE STATT OF FLORID.A.:

     TO ALL.AND SINGULAR THE SIMruTTS Of'TTID ST.{TE:

     YOUÄ.RE COMMANDED to serve this Summons, copy of the Complaint, Interrogatories, Request for
     Admissions and Request for Production, in this action on Defendant:

                                     TIIE EVAI{GELICAL LUTIÍER4¡¡
                                 GOOD SAIVIÄRITAN SO CIEH_d/b/s
                          GOO-D SAryfARrTAN SOCIETY KrSSTMMEE VrLLiAç4

     By servlng lts Registerpd   Agent:   CT Corporation Systern
                                          1200 S. Fine Island Rd,
                                          Plantation, F|.33324

     Each defendant is required to sen¡e v¡ritten defenses to the Complaint on   Plaintiffs counsel, to wit:

                                          \ilTLLIAM A. DDAN,     B.C.S.
                                            (Florida Bar No. I 18354)
                                          Ford, Dean & Rotundo, P.A.
                                         3323 NB 163d,Sneet, Srite 605
                                         North Miami BèaclU FL 33160
                                               Tel. (30s) 670-2000
                                              Fax. (305) 670-1353
Case 6:20-cv-02299-ACC-GJK Document 1-5 Filed 12/17/20 Page 2 of 16 PageID 29




                                                                                                      PAGE2




 within tuænty(20) days of service of this Sum¡nons on that defendant, exolusive of the dayof service, and
 to file the original of the defcnses with the Clerk of this Court eitherbcfore scrvicc on Plaintiffs attorney
 or immediately thereafter. If a defendant fails to do so, a default will be entered against that defendant for
 the relief demanded rn the Complaiut,

         DATBD ON                                            2020.


                                                                     R'arsrírez
                                                      'A.rrnando
                                                as                       Court



 (court seal)                                                        I
                                                        as
                                                                     I
 AMERICANS \ryITII DISABILITIES ACT.
   If you      u porson with a disability who needs any accomrnodation in order to
           ^re
   participate in this proceeding, you are.entitled, at no cost to you, to the provision
   of certain assistance. Please contact Court Administration at 425 N. Orange
   Ayenue, Room 2130, Orlando, Florida 32801, Telephone: (aOf 836-2303 within
   two (2) worHng days of your receipt of this (describe notice); If you are hearing or
   voice impaired, call 1-E00-955-8771."
      Case 6:20-cv-02299-ACC-GJK Document 1-5 Filed 12/17/20 Page 3 of 16 PageID 30
Filing # 115911448 E-Filed 10/3012020 02:15:53 PM


                                                              IN THE CIRCUIT COURT OF THE
                                                              9TI{ ruDICI,AL CIRCUIT, IN AND FOR
                                                              OSCEOLA COUNTY, FLORIDA

                                                              CIVL DTVISION
                                                              CASE NO.:
        WILLIAM CARMONA,          as Personal
        Representative of the Estate   of
        DOMINGA CARMONA,            Deceased,

                Plaintiff,

        vs.

        THE EVANGELICAI LUTHERAN
        GOOD SAMARITAN SOCIETY dlbla
        GOOD SAMARITAN SOCIETY-KISSIMMEE VILLAGE
             Defendant


                                                   COMPI,AINT

                COMES NOW, the Plaintíff, WILLIAM CARMONA, as Personal Representative of the

        Estate of DOMINGA CARMONA, Deceased, by and through her undersigned counsel, and sues

        Defendant, THE EVANGELICAL LUTHERAN GOOD SAMARITAN SOCIETY dlbla GOOD

        SAMARITAN SOCIETY- KISSIMMEE VILLAGE, and alleges:

                l.      This action is within the jurisdiction of this court for damages in excess of Thirty

        Thousand and 00/100 Dollars ($30,000.00), exclusive of interest and costs.

                2.      At all times material to this cause of action, DOMINGA CARMONA was an adult

        resident of Osceola County, Florida.

                3   .   At all times material hereto, DOMINGA CARMONA was a person who was suffering

        from infirmities to the extent that she was impaired in her ability to adequately provide for her own

        care and protection.
Case 6:20-cv-02299-ACC-GJK Document 1-5 Filed 12/17/20 Page 4 of 16 PageID 31




                                                                                             Page 2

            4.   DOMINGA CARMONA died on June l8'h, 2020. At all times material to this action,

 MLLIAM CARMONA, is the duly appointed Personal Representative of the Estate of DOMINGA

 CARMONA.

            5.   At all times material hereto, Defendant, THE EVANGELICAL LUTHERAN

 GOOD SAMARITAN SOCIETY was licensed and authorized                       to do business as GOOD
 SAMARITAN SOCIETY-KISSIMMEEVILLAGE, anursinghome inFlorida,. TheDefendantwas

 in the business of owning, managing and maintaining nursing homes and related healthcare facilities,

 including GOOD SAMARITAN SOCIETY-KISSIMMEE VILLAGE, located in Osceola County,

 Florida.

        6.       Atall times material hereto, Defendant, THE EVANGELICAL LUTHERAN GOOD

 SAMARITAN SOCIETY, was the licensee and owner of GOOD SAMARITAN SOCIETY-

 KISSMMEE VILLAGE.

        7.       At all times material hereto, Defendant, THE EVANGELICAL LUTHERAN

 GOOD SAMARITAII SOCIETY, was subject to the provisions of Chapter 400 of Florida Statutes,

 which sets the standards for operating nursing homes such as GOOD SAMARITAN SOCIETY-

 KISSMMEE VILLAGE.

        8.       Druing DOMINGA CARMONA's residency at GOOD SAMARITAN SOCIETY-

 KISSIMMEEVILLAGE,         the staffandemployees failedto develop an adequate careplan andproperly


 monitor and supervise the care   and.   freatnent provided to DOMIN GA CARMON A in order to prevent

 her from suffering the development and deterioration of bed sores and to prevent her from suffering

 the development and deterioration of infections and seþsis.
Case 6:20-cv-02299-ACC-GJK Document 1-5 Filed 12/17/20 Page 5 of 16 PageID 32




                                                                                                          Page 3

          9.         As a direct result of GOOD   SAMARITAN SOCIETY-KIS SIMMEE VILLAGE's                      acts

  and omissions, DOMINGA CARMONA suffered the development and deterioration ofbed sores and

  suffered the development and deterio¡ation of infections and sepsis.

           10.       This is   a   claim underFlorida Statute $400 for violation of DOMINGA CARMONA's

 resident's rights, based solely on custodial care issues, and any presuit pursuant to Chapter 766 is

 unnecessary.

          I   l.     Plaintiff has complied with the nursing home presuit provisions set forth in Florida

 Statutes {i400.0233.

          12.        Plaintiffhas satisfied all conditions precedent to the filing of this action.

          13.        Plaintiffs counsel certifies bysigningthis Complaintthatagood faith investigation into

 the merits of this claim was made.

          14.        It has been necessary for WILLIAM CARMONA to retain the undersigned firm of

 Ford, Dean & Rotundo, P.4., to prosecute this action and has ageed to pay said firm              a reasonable fee


 for its services.

                                                    COUNT     I
                          CIIAPTER 400 CLAIM AGAINST DEIIEIVDA¡ÍT.
                               THE EVA¡IGELICAL LUTHERAN
                              GOOI) SAMARITAN SOCIETY dlbla
                       GOOI} SAMARITAN SOCIETY KISSIMMEE VILLAGE

         Plaintiffhereby realleges paraglaphs one (l) through fourteen (14)       as   iffully   stâted herein and

 fi¡rther alleges:

          15.        Defendant has a statutorily mandated responsibility to DOMINGA              Cai,UONe to
 provide her with her nursing home resident's rights, as set forth in Florida Statute $400.022, which

 responsibility included, but was not limited to, the following:
Case 6:20-cv-02299-ACC-GJK Document 1-5 Filed 12/17/20 Page 6 of 16 PageID 33




                                                                                                   Page 4

                   (a)       providing adequate and appropriate healthcare and protective
                             and support services;

                   (b)       preventing mental and physical abuse of DOMINGA
                             CARMONA;

                   (c)       complyingwith regulations for the operation of nursing homes
                             promulgated by the Department of Health and Rehabilitative
                             Services and contained in the Florida Adminishative Code
                         .   59A-4; and

                   (d)       treating residents courteously, fairly, and with the fullest
                             measure of dignity.

         16.       That Defendants'responsibilities to DOMINGA CARMONA, as outlined in Florida

 Statutes $400.022, are non-delegable and such that Defendants had direct liabiliry for violations,

 deprivations and infringements by any person or entity under Defendants's control, di¡ect or indirect,

 including their employees, agents, consultants and independent contractors, whether in-house or

 outside entities, individuals, agencies or pools, or caused by Defendants's policies, and procedures,

 whether written or unwritten, or cotnmon practices.

         17   .    That rn addition to Defendants' direct responsibility under Florida Statute $400.022 and

 as alleged   in the preceding paragraph, Defendants had vicarious liability for the acts and omissions of

 all persons or entities under Defendants's control either direct or indirect including its employees,

 agents. consultants and independent contractors, whether in-house or outside entities, individuals,

 agencies or pools causing any deprivations or infringements of       DOMINGA CARMONAresident's

 rights as set forth in Florida Statutes $400,022.

         18.       That the duty alleged in the immediately preceding paragraphs include, but are not

 limited to, proper training and supervision; proper hiring, background and referral checks; andproper

 retaining and dismissing of employees, agents, consultants and independent contractors, as well as

 providing adequate staffrn g.
Case 6:20-cv-02299-ACC-GJK Document 1-5 Filed 12/17/20 Page 7 of 16 PageID 34




                                                                                                 Page 5

         19.     That notwithstanding the responsibility      of   Defendants   to provide DOMINGA

 CARMONA with her statutorily mandated nursing homè resident's rights, DOMINCA CARMONA

 was deprived of such rigbts by the acts or omissions of Defendants's agents and employees which

 include, but are not limited to, the following:

                 a)      failing to properly provide a turning program for the prevention of pressure
                         sores;

                 b)      failing to provide a proper mattress, bedding, protective devices           and
                         positioning devices for DOMINGA CARMONA;

                 c)      failing to turn and position DOMINGA CARMONA timely and appropriately
                         to prevent presstue sores;

                 d)      failing to properly recognize the development and deterioration of pressure
                         sores on DOMINGA CARMONA and failing to obtain treaünent to prevent
                         the worsening of such pressure sores;

                 e)      failing to adequately clean DOMINGA CARMONA to prevent skin
                         breakdown due to continual contact with feces and urine;

                 Ð       failure to properly supervise DOMINGA CARMONA;

                 s)      failing to provide adequate and appropriate protective and support services to
                         DOMINGA CARMONA;

                 h)      failing to deveþ, implement, and update an adequate and appropriate resident
                         care plans to meet the custodial needs of DOMINGA CARMONA;


                 Ð       failing to maintain records which contain sufficient and accu¡ate information
                         to justify the diagnosis and treatment and to document the results, including at
                         a minimum documented evidence of assessments of the needs of the resident,
                         of establishment ofappropriate plans of care and treatment, and of the care and
                         services provided;


                i)       failing to appropriately monitor DOMINGA CARMONA and recognize
                         significant signs and symptoms of change in her health condition, such as
                         suffering the development and deterioration of bed sores and suffering the
                         development and deterioration of infections and sepsis;

                k)       failing to properly notify the family and physicians of DOMINGA
                         CARMONA of significant changes in her health süatus, such as suffering the
Case 6:20-cv-02299-ACC-GJK Document 1-5 Filed 12/17/20 Page 8 of 16 PageID 35




                                                                                                 Page ó

                         development and deterioration of bed sores and suffering the development
                         and deterioration of infections and sepsis;

                 l)      failing to protect DOMNIGA CARMONA from foreseeable harm, including
                         but not limited to suffering the development and deterioration of bed sores and
                         suffering the development and deterioration of infections and sepsis;

                 m)      failing to properly supervise staff;

                 n)      failing to properly train staff;

                 o)      improper retention of staff;

                 p)      Inadequate staffrng;


                 Ð       failing to protect the dignity of DOMINGA CARMONA;

                 r)      failing to protect the privacy of DOMINGA CARMONA;

                 s)      failing to follow physician orders;

                 Ð       failing to properly chart on the resident pursuant to Florida Statute    $ 400,
                         F.A.C. 59-A; and42 C.F.R.483; and,

                 u)      failure to timely transfer the resident to the hospital.

         20.     As a di¡ect and proximate result of the failure of the Defendants to comply with the

 requirements of Florida Statute $400.022, and to provide adequate and appropriate and protective

 support services, DOMINGA      CenUONe         suffered damages, including loss of dignity; humiliation;

 bodily tnjury; pain and suffering, disability, physical impairment; disfigurement; mental anguish,

 inconvenience; loss of capacity to enjoy life; discomfort; aggravation of existing diseases or physical

 defect; medical, hospital and nursing e*peoses and died on August 28,2020.

        The survivors of DOMINGA CARMONA are as follows:

        a)      IVLLIAM CARMONA,            Son

        b)      LAURA CARMONA, Daughter
Case 6:20-cv-02299-ACC-GJK Document 1-5 Filed 12/17/20 Page 9 of 16 PageID 36




                                                                                                          PageT

           21.        Each survivor may recover the value of lost support and services from the date of the

  decedent's injury to her or his death, with interest, and firture loss of support and services from the date

  ofdeath and reduced to present value.

           22.        Minor children of the decedent, and all children ofthe decedent if there is no surviving

  spouse, may also recover for lost parental companionship, instruction, and guidance and for mental

  pain and suffering from the date of injury.

           23.       .The
                            decedent's personal representative may recover for the decedent's estate the

  following:

           a)        Loss of earnings of the deceased from the date of injury to the date of death, less lost

                      support of survivors excluding conhibutions in kind, with inte¡est. Loss of prospective

                      net accumulations of an estate, which might reasonably have been expected but for the

                     wrongful death, reduced to present money value, may also be recovered.


           b)        Medical or funeral expenses from the date of injury.

           WHEREFORE, Plaintifi, WILLIAM CARMONA,                       as Personal Representative of the Estate


 of DOMINGA CARMONA, Deceased, demands judgment                                against THE EVANGELICAL

 LUTHERAN GOOD SAMARITAN SOCIETY dlb/a GOOD SAMARITAN SOCIETY-

 KISSMMEE VILIá.GE for all compensatory damages allowed by law for the deprivation of

 DOMINGA CARMONA'srights                 as stated above, and   further demands prejudgmentinterestand atrial

 by   jury on all   issues triable as a matter of   right. Plaintiff reserves the right to amend to allege a cause

 of action for punitive damages at a later date.
Case 6:20-cv-02299-ACC-GJK Document 1-5 Filed 12/17/20 Page 10 of 16 PageID 37




                                                                                           Page 8




                                  DEMAND FORJURY TRIAL

        The Plaintiff hereby demands trial by jury of all issues so triable as of right.

               DATED this 30ü day of October,2020.

                                                        FORD, DEAN, & ROTTINDO, P.A.
                                                        Attorneys for Plaintiff
                                                        3323 NE 163'd Street, Suite 605
                                                        North Miami Beach, FL 33160
                                                        Phone: (305) 670-2000/Fax: (305) 670-1353
                                                        Bill@fbrddean.cgm
                                                        Jill@forddean.com


                                                  By:
                                                        rWilliam   Dean, B.C.S
                                                        Florida Bar #l18354
Case 6:20-cv-02299-ACC-GJK Document 1-5 Filed 12/17/20 Page 11 of 16 PageID 38

O. Cl Corporation                                                                Service of Process
                                                                                 Transmittal
                                                                                 11/19/2020
                                                                                 CT Log Number 538621379
    TO:        Misty Ham-Quick
               Sanford Heatth
               2301E 6OTH ST N
               stoux   FALLS, sD 57104-0569


    RE:        Process Served in Florida
    FOR:       The Evangelical Lutheran Good Samaritan Society (Domestic State: ND)




    ENCLOSED ARE CoPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABovE CoMPANY As FoLLows!

    TITLE OF AGTION:                     WILLIAM CARMONA, as Personal Representative of the Estate of DOMINGA CARMONA,
                                         Deceased, PLTF. vs. THE EVANGELICAL LUTHERAN GOOD SAMARITAN SOCIETY, ETC.,
                                         DFT.

    DOCUMENT(S) SERVED!

    COURT/AGENCY:                        None Specified
                                         Case # 2020C42740ON

    NATURE OF AGTION;                    Medical lnjury - lmproper Care and Treatment
    ON WHOM PROCESS ì'UAS SERVED:        C    T Corporation System, Plantation, FL
    DATE AND HOUR OF SERVIGE:            By Process Server on 11119120?:0   at 04:00
    JURISDICTION SERVED !                Ftorida
    APPEARANCE OR ANSWER DUE¡            None Specified
    ATTORNEY(S) / SENDER(S):             None Specified
    ACTION ITEMS:                        CT has retained    the current log, Retain Date: 1 1/1912020, Expected Purge Date:
                                          '11t24t2020

                                         lmage SOP

                                         Email Notification, Misty Ham-Quick mhamquic@good-sam.com

                                         Emai[ Notification, Misty Hamquick mhamquic@good-sam.com

    SIGNED:                              C T Corporation System
    ADDRESS;                             1999 Bryan Street
                                         Suite 900
                                         Dattas, TX 75201
    For Quest¡ons!                       866-665-5799
                                         SouthTeam2@wolterskluwer. com




                                                                                 Pagelofl/5S
                                                                                lnformation disptayed on this transmittat is for CT
                                                                                Corporation's record keeping purposes onty and is provided to
                                                                                the recipient for quick reference. This information does not
                                                                                constitute a legal opinion as to the nature of action, the
                                                                                amount of damages, the answer date, or any information
                                                                                contained in the documents themselves. Recipient is
                                                                                responsible for interpreting said documents and for taking
                                                                                appropriate action. Signatures on certified maiI receipts
                                                                                confirm receipt of package only, not contents.
     Case 6:20-cv-02299-ACC-GJK Document 1-5 Filed 12/17/20 Page 12 of 16 PageID 39
Filing # 115911448 E-Filed I0l3A/2020 02:15:53 PM



        FORM        I.997.     CTVIL CO\¡ER SHEET

        The civil cover sheet and the inforrnation contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting unifonl data pursuant
        to section 25.07 5, Florida Statutes. (See instructions for completion.)


                  L       CASE STYLE

                                 IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT,
                                   IN AND FOR OSCEOLA COUNTY, FLORIDA

        WILLIAM CARMONA             as Personal Re presentative   of the Estate of Dorninea Carmona-
                                                                                  Deceased
        Plaintiff                                                                 Case #
                                                                                  Judge
        VS.
       THE EVANGELICAL LUTHERAN GOOD SAMARITAN SOCIETY. d/b/a GOOD
       SAMARITAN SOCIETY-KISSIMMEE VILLAGE
        Defendant



                  II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nealest dollar. The estimated amount   of
       the claim is requested for data collection and clerical processing pulposes only. The amount of the claim
       shall not be used for any other purpose.

        tr    $8,000 or less
         n    $8,001 - $30,000
         n    $30,001- $50,000
         n    $50,001- $75,000
         n    $75,001 - $100,000
         X    over $100,000.00

                  ilI.  TYPE Of' CASE (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broacler
        category), place an x on both the main category and subcategory lines.




                                                           -1
Case 6:20-cv-02299-ACC-GJK Document 1-5 Filed 12/17/20 Page 13 of 16 PageID 40




   CIRCUIT CIVIL
   n Condominium
   n Contracts and indebtedness
   n Erninent domain
   n Auto negligence
   x Negligence-other
               ¡   Business governance
               n Business torts
               n Environmental/Toxic tort
               I   Third party indemnification
               n Construction defect
               fl Mass tort
               I   Negligent security
               x Nursing home negligence
               n   Premises   liability-commercial
               n   Premises   liability-residential
   ¡   Products liability
   n   Real Property/lVlortgage foleclosure
           n Commercíal foreclosure
           n Homestead residential foreclosure
           n Non-homestead residential foreclosurc
           n Other real property actions

   n Professional malpractice
               I   Malpractice-business
               I   Malpractice-medical
               I   Malpractice-other professional
   I   Other
               ¡ Antitrust/Trade regulation
               n   Business transactions
               I   Constitutional challenge-statute or ordinance
               n Constitutional challenge-proposed amendment
               n Corporate trusts
               n Discrimination-ernployment or other
               I   Insurance clairns
               ¡ Intellectual property
               I Libel/Slander
               ¡ Shareholder derivative action
               ¡ Securities litigation
               ¡ Trade secrets
               n Trust litigation

  COUNTY CIVIL

   !   Small Claims up to $8,000
   !   Civil
   n Real property/Mortgage            foreclosure

                                                      -2-
Case 6:20-cv-02299-ACC-GJK Document 1-5 Filed 12/17/20 Page 14 of 16 PageID 41




   n   Replevins
   n   Evictions
            ! Residential Evictions
            n Non-residential Evictions
   !   Other civil (non-monetary)

                                            COMPLEX BUSINESS COURT

  This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
  Administrative Order. Yes     E No X

           IV.     REMEDIES SOUGHT (check all that apply)
           tr Monetary;
           E Nonmonetary declaratory or injunctive relief;
           ! Punitive
           V.      NUMBER OF CAUSES OF ACTION:                          [   ]
           (Specify)

             1

           VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                   n yes
                   Xno

           VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEENFILED?
                   Xno
                   !   yes   If "yes," list all related   cases by name, case number, and court.


           VIII.   IS JURY TRIAL DEMANDED IN COMPLAINT?
                   X yes
                   nno

   I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
   rny knowledge and belief, anóthat I have read and will cornply with the requirements of
   Florida Rule of Judicial Administration 2.425.

   Signature: s/ William A. Dean                                 Fla.   Bar#    118354
                  Attorney or party                                                (Bar # if attomey)

 William A. Dean                                          r0130/2020
   (type or print name)                                   Date




                                                            a
                                                          -J-
     Case 6:20-cv-02299-ACC-GJK Document 1-5 Filed 12/17/20 Page 15 of 16 PageID 42
Filing # 115911448 E-FiIed 1013012020 02:15:53 PM


        FORM 1.997.            CIVIL COVER SHEET

        The civil cover sheet and the information contained herein neither replace nor supplement the filing
        and service of pleadings or other papers as required by law. This form shall be frled by the plaintiff
        or petitioner for the use of the Clerk of Court for the purpose of reporting judicial workload data
        pursuant to Florida Statutes section 25.075. (See instructions for completion,)

        L       CASE STYLE
                      IN THE CIRCUIT COURT OF THE 9TH ruDICIAL CIRCUIT
                            IN AND FOR OSCEOLA COLINTY, FLORIDA

        Plaintiff,     WILLIAM CARMONA, as Personal Representative of                              Case #
                       the Estate of DOMINGA CARMONA, Deceased,                                    Judge:
        VS


        Defendant, THE EVANGELICAL LUTHERAN GOOD SAMARITAN SOCIETY dlb/a
                       GOOD SAMARITAN SOCIETY KISSIMMEE VILLAGE.

        il.     AMOUNT OF CLAIM
                Please indicate the estimated amount of the claim,
                rounded to the nearest dollar.                                            $100,000.00

        ilI     TYPE OF CASE           (If the   case fits more than one   fpe of case, select the most definitive category.)
                                       Ifthe most descriptive label is a subcategory (is indented undçr a broader
                                       category), place an x in both the main category and subcategory boxes.


        [] Condominium                                        foreclosure
        [ ] Contracts and indebtedness                                [ ] Other real property actions
        [ ] Eminent domain
        [ ] Auto negligence                                   [ ] Professional malpractice
        [X] Negligence - other                                         [ ] Malpractice - business
                 [ ] Business governance                               [ ] Malpractice - medical
                 [ ] Business torts                                    [ ] Malpractice - other professional
                 [ ] EnvironmentaVToxic tort
                 [ ] Third party indemnification              [ ] Other
                 [ ] Construction defect                              [ ] Antitrust/Trade regulation
                 [ ] Mass tort                                        [ ] Business transactions
                 [ ] Negligent Sccurity                               [ ] Constitutional challenge - statute or
                 [X] Nursing Home Negligence                            ordinance
                 [ ] Premises liability - commercial                  [ ] Constitutional challenge - proposed
                 [ ] Premises liability - residential                   amendment
                 [ ] Products Liability                               [ ] Corporate trusts
        []  Real  property/Mortgage foreclosure
                 [ ] Commercial foreclosure
                 [ ] Homestead residential foreclosure
                 [ ] Non-homestead residential
Case 6:20-cv-02299-ACC-GJK Document 1-5 Filed 12/17/20 Page 16 of 16 PageID 43




         [ ] Discrimination - employment or               COUNTY CIVIL
            other
         [] Insurance claims                              [   ] Civil
         []   Intellectual property                       [   ] Replevins
         []   Libel/Slander                               [   ] Evictions
         []   Shareholder derivative action               [   ] Other civil (non-monetary)
         []   Securities litigation
         []   Trade secrets
         []   Trust litigation

  rv.    REMEDIES SOUGHT (check all that apply):
         [X] monetary
         [ ] nonmonetary declaratory or injunctive relief;
         [ ] punitive

  V.     NUMBER OF CAUSES OF ACTION: [1]

         (Specify)            Chapter 400 Claim

  vI.    IS THIS CASE IN CLASS ACTION LAWSUIT?
         []yes
         [x] no

  VII    HAS NOTICED OF ANTY KNOWN RELATED CASE BEEN F'ILED?
         [x] no
         [ ] yes If "yes," list all related cases by name, case number, and court.


  VUI.   IS JURY TRIAL DEMANDED IN COMPLAINT?
         [x] yes
         []no
  I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my
  knowledge           f,

  Signature                                                      Fla. Bar #  118354
                                DEAN, B.C.S                      Date: Oclober 30'h, 2020
                  FORD, DEAN & ROTLINDO, P.A
                  3323 N.E. 163'd Street, Suite 605
                  North Miami Beach, FL 33160
                  (30s) 670-2000
                  Bi I l,,â,fcr rddcan       .   c   om
                  JiII   fø forci   d   qan. c:çlg
                  S   ervic   e @, 1'o   rdde an. com
